 

--------------------------------------------------------------------------------

Exhibit 10.1



RESTATED SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS


This Restated Settlement Agreement and Mutual Release of Claims (the
“Agreement”) hereby restates and replaces in its entirety the Settlement
Agreement and Mutual Release of Claims dated February 20, 2009, between Clay A.
Halvorsen and Standard Pacific Corp. (“SPC” or “Company”).


1.           Mr. Halvorsen has been employed at SPC as Executive Vice President,
General Counsel and Secretary.  A dispute concerning Mr. Halvorsen’s employment
has arisen that includes, but is not limited to, the following allegations (the
“Dispute”):


a.           Alleged breach of agreement concerning the terms and conditions of
Mr. Halvorsen’s employment as provided by certain oral representations made by
the Company’s prior CEO, and by implication through the Company’s course of
conduct.


b.           Alleged violation by SPC of the terms and conditions of Mr.
Halvorsen’s December 1, 2006 Change in Control Agreement.


c.           Alleged constructive termination of Mr. Halvorsen and retaliation
against him for asserting rights to which he contends he is legally entitled.


2.           In exchange for the payment specified below, and the other promises
contained herein, Mr. Halvorsen and SPC agree that the Company shall accept Mr.
Halvorsen’s resignation, effective February 20, 2009.


3.           The purposes of this Agreement are:


a.           To effectuate a final and binding disposition of all claims by Mr.
Halvorsen, including, but not limited to, any and all claims arising out of or
related to the Dispute, and all damages resulting therefrom, including but not
limited to damages for emotional distress and attorneys’ fees; and


b.           To release SPC and its past, present and future officers,
directors, shareholders, owners, parent companies, subsidiaries, divisions,
affiliates, joint venturers, predecessors, successors, assigns, agents,
employees, attorneys, representatives, insurers, reinsurers, the SPC Change in
Control Agreement, and related benefit plans, funds or programs (collectively
referred to herein as “Releasees”) from any claims for relief, causes of action,
disputes, damages, costs and liabilities of any nature whatsoever, known or
unknown, that Mr. Halvorsen has or may have against SPC (collectively referred
to herein as “Claims”).


c.           To release Mr. Halvorsen and his agents, representatives and
attorneys from any and all claims for relief, causes of action, disputes,
damages, costs and liabilities of any nature whatsoever, known or unknown, that
SPC has or may have against Mr. Halvorsen.


4.           This is a compromise settlement of all Claims.  This Agreement does
not constitute an admission of liability on the part of any party, nor an
admission, directly or by implication, that any party has violated any law,
rule, regulation, contractual right or any other duty or obligation.  This
Agreement is entered into voluntarily by Mr. Halvorsen and SPC of their own free
will and accord without any coercion or duress whatsoever solely to avoid
further costs, risks and hazards of litigation and to settle all such claims in
a final and binding manner.


5.           In consideration of the mutual promises, covenants and
understandings contained herein, it is hereby agreed:
 
a.           On or within two (2) days following August 21, 2009 (the date six
(6) months and one (1) day after Mr. Halvorsen’s separation of employment from
SPC), SPC will pay to Mr. Halvorsen a cash payment in a single sum, in the
amount of one-million, five-hundred fifty-thousand dollars ($1,550,000.00) (the
“Payment”).  The Payment shall be broken down as follows:  $560,000.00 of the
Payment shall be payment for Mr. Halvorsen’s 2008 bonus; and the remaining
$990,000.00 of the Payment shall be payment in settlement of Mr. Halvorsen’s
rights under the December 1, 2006 Change in Control Agreement and for other
claims released in this Agreement.  Other than as set forth in this paragraph 5,
Mr. Halvorsen renounces any other claim for wages, compensation, or other
benefits.  SPC will issue an IRS W-2 for the amounts paid under this
Agreement.  Payment under this Agreement extinguishes all obligations by SPC
under Mr. Halvorsen’s December 1, 2006 Change in Control Agreement and, except
as set forth in this Agreement, any other oral or written employment or
compensation agreements, which are hereby terminated.
 
b.           Mr. Halvorsen acknowledges that he has submitted claims for, and
has been compensated for, all claims for reimbursement for any expenses or
accrued benefits owing to him by SPC as an employee of the Company.  SPC agrees
that it will cancel (or otherwise transfer from Mr. Halvorsen’s name) any and
all Company credit cards.
 

--------------------------------------------------------------------------------


c.           All perquisites and employee benefits and Mr. Halvorsen’s
participation in all employee benefit programs of the Company will be terminated
on February 20, 2009, except as set forth below:
 
(i)           Payout of Accrued Unused Vacation Time.  As of February 20, 2009,
Mr. Halvorsen shall be entitled to receive payment for his 240 hours of accrued
unused vacation.  The value is $50,770.  This amount is in addition to any other
payments due under this Agreement.  The parties agree that this amount shall be
paid minus withholding on or before February 25, 2009.
 
(ii)           Mr. Halvorsen will keep his Company-issued Blackberry and may
transfer his telephone number to his own separate account with a service
provider, at his own expense.
 
(iii)           COBRA/Cal-COBRA Payments.  The Company shall reimburse Mr.
Halvorsen for his monthly COBRA/Cal-COBRA payments for himself and his covered
and eligible dependents for a period of twenty-four months following February
28, 2009, provided he exercises his right to continue his insurance pursuant to
COBRA/Cal-COBRA.  The reimbursements shall only be for the cost of medical,
vision and dental insurance premiums, and shall not include costs for life
insurance or any other programs.  Mr. Halvorsen has received notice of his
rights to benefits under COBRA/Cal-COBRA, and notice of options regarding
distributions of his account balance in the Standard Pacific Retirement and
Savings Plan, receipt of which notice is hereby acknowledged.
 
(iv)           Mr. Halvorsen shall be entitled to his vested rights in the
Company’s 401(k) plan.
 
(v)           Mr. Halvorsen shall have no right to his unvested stock options.
He shall have ninety (90) days from February 20, 2009 to exercise any vested
stock options.
 
d.           Mr. Halvorsen agrees that the payments set forth herein constitute
the entire amount of consideration provided to him under this Agreement and that
he is not entitled to and will not seek any further compensation of any kind,
either monetary or otherwise, for any other claimed wage, benefit, damage, costs
or attorneys’ fees from the Releasees.
 
6.           a.           SPC, on behalf of itself, its agents, subsidiaries,
attorneys, successors in interest, subrogees, subrogors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally releases,
acquits and forever discharges Halvorsen and his agents, representatives and
attorneys, from all claims (including any claim by stockholders on behalf of the
Company in the form of a derivative suit), debts, liabilities, demands,
obligations, promises, acts, agreements, costs, and expenses (including, but not
limited to, attorney’s fees), damages, injuries, actions and causes of action,
of whatever kind or nature, whether legal or equitable, known or unknown,
suspected or unsuspected, contingent or fixed, based upon, arising out of,
appertaining to, or in connection with any matter, event or circumstance
occurring or arising on or prior to the date of the execution of this Agreement,
including, but not limited to, any claims or causes of action related in any
manner to Halvorsen’s employment with SPC.


b.           The parties hereby waive all rights under section 1542 of the
California Civil Code with respect to the Releasees, which section the parties
acknowledge have been fully explained to them by their attorneys and which they
fully understand.  Section 1542 provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Notwithstanding the provisions of Section 1542 of the California Civil Code, the
parties hereby irrevocably and unconditionally release and forever discharge
each other and all of the Releasees from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected, which he at any time heretofore had or claimed to have
had or which he may have or claim to have regarding events that have occurred as
of the date of this Agreement.


Mr. Halvorsen agrees that the consideration in this Agreement includes
consideration for the release of any claim of age discrimination under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. §§ 621-634) (the “ADEA”).


(i)           Mr. Halvorsen acknowledges that SPC has advised him that he may
consult with an attorney of his choosing prior to signing this Agreement and
that he has no less than twenty-one (21) days during which to consider the
provisions of this Agreement, although he may sign and return it sooner.
 
(ii)           Mr. Halvorsen has carefully read and fully understands all of the
provisions of this Agreement, which is written in a manner that he clearly
understand.
 

--------------------------------------------------------------------------------


(iii)           Mr. Halvorsen is, through this Agreement, releasing the
Releasees from any and all claims he may have against the Releasees arising
before the execution of this Agreement.
 
(iv)           Mr. Halvorsen knowingly and voluntarily agrees to all of the
terms in this Agreement.
 
(v)           Mr. Halvorsen knowingly and voluntarily intends to be legally
bound by this Agreement.
 
(vi)           Mr. Halvorsen understands that he has a period of seven (7)
calendar days after the date that he signs this Agreement to revoke this
Agreement by having his legal counsel deliver a written notification in person,
by messenger or by facsimile addressed to SPC c/o Kevin Lilly, Littler Mendelson
PC, 2049 Century Park East, 5th Floor, Los Angeles, California 90067, fax no.
310.553.5583.
 
7.           Non-Disparagement and Confidentiality Agreement
 
a.           Mr. Halvorsen will not disparage the Company, its officers,
directors, employees, agents, subsidiaries, or affiliates, or publish,
republish, comment upon, or otherwise disseminate any comments suggesting or
otherwise accusing the Company or its agents or employees of any act of
discrimination, or misconduct.  Nothing in this provision shall be construed to
prevent Mr. Halvorsen from giving truthful testimony pursuant to a valid
subpoena or other judicial process  Mr. Halvorsen agrees to cooperate in the
pending legal claims against Standard Pacific involving Jari Kartozian and
Stephen Scarborough by working with counsel to prepare for his deposition, if
necessary, providing testimony, and responding to questions from SPC’s counsel.


b.           SPC agrees that the members of its Board of Directors and Executive
Officers (as such term is defined for Section 16 purposes under the Securities
Exchange Act of 1934) will not disparage Mr. Halvorsen to third
parties.  Nothing in this provision shall be construed to prevent any person
from giving truthful testimony pursuant to a valid subpoena or other judicial
process.


c.           Mr. Halvorsen and his attorneys will keep this Agreement and its
amounts and terms confidential.   However, Mr. Halvorsen and his attorneys may
disclose this Agreement and its terms in their tax returns and to their
respective accountants and attorneys and Mr. Halvorsen’s spouse.  SPC shall be
obligated to respond to inquiries from prospective employers only by stating Mr.
Halvorsen’s dates of employment, and last position held.
 
8.           Mr. Halvorsen represents that he has not relied upon any advice
whatsoever from SPC or its attorneys, agents, employees or representatives as to
the taxability, whether pursuant to federal, state or local income tax statutes
or regulations or otherwise, of the settlement payment made hereunder.  Mr.
Halvorsen is solely responsible for his own tax obligations or consequences
arising from or relating to the payment of any settlement monies.
 
9.           This Agreement is binding upon and inures to the benefit of the
respective heirs, successors, assigns, personal representatives, executors and
administrators of Mr. Halvorsen and SPC.


10.           Mr. Halvorsen warrants and represents that he has not assigned or
transferred any claims in whole or in part to any other person or entity, and
that he has pending no complaints, charges, lawsuits or claims for benefits
against SPC or against (1) any current or former employee of SPC; (2) any
affiliates or related entities of SPC; or (3) the employees of the Releasees,
with any governmental agency or any court.  Mr. Halvorsen represents that he
will not file or refile any complaint, charge, lawsuit, or claim for benefits
(other than for unemployment benefits) against any of these entities or persons
at any time hereafter for any act or event occurring prior to the date of this
Release, and that if any agency or court assumes jurisdiction of any complaint,
charge or lawsuit against any of these entities or persons on behalf of any
party, he will request such agency or court to withdraw from the matter;
provided, however, this shall not limit any party from filing a lawsuit for the
sole purpose of enforcing its rights under this Release.  Nothing in this
Agreement shall be construed to prohibit Mr. Halvorsen from filing a charge or
complaint, including a challenge to the validity of this Agreement, with the
Equal Employment Opportunity Commission (“EEOC”) or participating in any
investigation or proceeding conducted by the EEOC.  This release is, however,
intended to be construed to the broadest extent possible by law, and the Company
reserves any and all rights to assert this release to the fullest extent allowed
by law, including, but not limited to, before the EEOC.


11.           Mr. Halvorsen and SPC agree that this Agreement satisfies and
extinguishes any and all claims concerning attorneys’ fees and costs incurred in
connection with the Dispute and this settlement.


12.           This Agreement shall not eliminate, limit or modify any
contractual, common law or statutory duty or obligation by SPC to indemnify Mr.
Halvorsen from third party claims arising out of his employment; nor shall it
eliminate, limit or modify, any rights he may have independent of this Agreement
under any of the Company’s insurance policies based on his employment through
February 20, 2009.   This Agreement shall not eliminate, limit or modify any of
the terms of the Indemnification Agreement between Mr. Halvorsen and the Company
dated January 27, 1998, which shall remain in full force and effect.



--------------------------------------------------------------------------------


13.           This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against either of the
parties.  This Agreement is entered into in California, shall be enforceable in
California, and shall be governed by the laws of the State of California.  This
Agreement may be entered into in counterparts, by fax, and in electronic format
(including email transmittal by PDF or other electronic means).
 
14.           If any terms or provisions of this Agreement are determined to be
invalid or unenforceable by a court of law of competent jurisdiction, the
parties hereto agree that such a determination will not affect the validity or
enforceability of the remaining terms and provisions of this Agreement, which
will remain in full force and effect.


15.           The parties agree that any dispute regarding the application,
interpretation or breach of this Agreement (including, but not limited to, any
misrepresentation made herein) will be subject to final and binding arbitration
before JAMS/Endispute of Orange County, California.  Attorneys' fees, costs and
damages (where appropriate) shall be awarded to the prevailing party in any
dispute, and any resolution, opinion or order of JAMS/Endispute may be entered
as a judgment of a court of competent jurisdiction.  This Settlement Agreement
shall be admissible in any proceeding to enforce its terms.


16.           This instrument contains the entire agreement between the parties
and supersedes any previous negotiations, agreements or understandings of any
kind relating to the subject matter hereof.  Any oral representations or
modifications concerning this instrument will be of no force or effect.  Any
representation not expressly contained in this Agreement was not material to any
party's decision to enter into this Agreement.  This Agreement can be modified
only in the form of a writing signed by the parties hereto and specifically
identified as an amendment to this Agreement.


17.           Having read the foregoing, having fully understood and agreed to
the terms and provisions of this Agreement, having been advised by independent
legal counsel and intending to be bound hereby, the parties voluntarily and of
their own free will execute this Agreement as follows:


PLEASE READ CAREFULLY.  THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.




DATED: February 26, 2009
 
/s/ Clay A. Halvorsen
   
CLAY A. HALVORSEN



Approved as form:
 
SHARYL BILAS GARZA, ESQ.
     
DATED: February 26, 2009
 
By: /s/ Sharyl Garza
   
Attorneys for Mr. Halvorsen



STANDARD PACIFIC CORP.
 
   
DATED: February 26, 2009
 
By: /s/ Scott D. Stowell
   
Authorized Representative



Approved as form:
 
KEVIN LILLY, ESQ.
     
DATED: February 26, 2009
 
By: /s/ Kevin Lilly
   
Attorneys for Standard Pacific Corp.





--------------------------------------------------------------------------------
